[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 11-14729
                                                              MARCH 20, 2012
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________                CLERK

                      D.C. Docket No. 1:09-cv-00056-JEC



JERIMAH MERRITT,
as assignee of Campana Technology, Inc.,

                                                            Plaintiff - Appellant,

                                    versus

HUB INTERNATIONAL SOUTHWEST AGENCY LIMITED,

                                                          Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (March 20, 2012)

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Jerimah Merritt appeals the summary judgment in favor of Hub

International Southwest Agency Limited. Merritt sued Hub for negligence,

tortious interference, breach of contract, and breach of fiduciary duty. We affirm.

      Merritt was injured while working on a stamping press at Campana

Technology, and Merritt filed a complaint that alleged his injuries were the result

of negligent repairs made by Campana. Campana failed to submit a timely claim

to its insurer, Fireman’s Fund Insurance Company, purportedly because of the

advice of its insurance agent, Hub. Hub also did not notify Fireman’s Fund about

the lawsuit. Fireman’s Fund refused to defend or indemnify Campana, and

Campana withdrew its answer to Merritt’s complaint. After a Georgia court

entered a default judgment of more than $14 million in favor of Merritt, Campana

assigned its claims against Fireman’s Fund and Hub to Merritt.

      Fireman’s Fund filed a complaint for a declaratory judgment that the

insurance policy issued to Campana as a manufacturer of wooden cabinets did

“not provide coverage” for repairing machinery and that Merritt could not

“execute or collect the judgment or prosecute any claims or causes of action

owned by [Campana].” Fireman’s Fund alleged that Campana had made

misrepresentations and concealed facts that had been material to “acceptance of

the risk or hazard” and that “would have prevented . . . issu[ance] [of] the policy”

                                          2
had the “true facts [been] known.” Fireman’s Fund also alleged that Campana and

Merritt had “collud[ed] to defraud” Fireman’s Fund. Later, the parties entered a

settlement, and Fireman’s Fund dismissed its complaint.

      Merritt filed in a Georgia court a complaint against Hub, and Hub removed

the action to the district court. Hub moved for summary judgment, which the

district court granted. The district court ruled that Merritt’s claims failed for lack

of proof of proximate cause and because Hub could not interfere tortiously with an

insurance contract that it had brokered and could not breach a contract to which it

was not a party.

      We review a summary judgment de novo and view the evidence in the light

most favorable to the nonmoving party. Stillwell v. Allstate Ins. Co., 663 F.3d

1329, 1335 n.4 (11th Cir. 2011). Summary judgment should be entered when

there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a).

      The district court correctly entered summary judgment in favor of Hub.

Merritt contends that Hub lacked standing to argue lack of coverage, but Merritt

confuses the issue. The uncontraverted evidence established that Hub was not the

proximate cause of the damages incurred by Campana and assigned to Merritt.

Under Georgia law, which the parties agree applies, the alleged wrongdoing of an

                                           3
insurance agent is not the proximate cause of the insured’s denial of coverage

unless coverage would have been available but for the agent’s wrongdoing.

Conner Ins. Agency, Inc. v. Strauch, 402 S.E.2d 129, 130 (Ga. App. 1991);

Peagler and Manley Ins. Agency, Inc. v. Studebaker, 275 S.E.2d 385, 386 (Ga.

App. 1980). Hub established that Campana would have been denied coverage

because misrepresentations in its application for insurance voided the insurance

policy. See Ga. Code Ann. § 33-24-7(b); Nappier v. Allstate Ins. Co., 961 F.2d

168, 170 (11th Cir. 1992). Hub introduced the application for insurance in which

Campana stated that it was in the business of manufacturing cabinets, and Hub

introduced the declaration of Joanne Padavano, the underwriter for the Campana

policy, that Fireman’s Fund would not have issued the policy had it known that

Campana also repaired machinery. See Celtic Life Ins. Co. v. Monroe, 467 S.E.2d

360, 362 (Ga. App. 1996); Graphic Arts Mut. Ins. Co. v. Pritchett, 469 S.E.2d 199,

202 (Ga. App. 1995) (affirming summary judgment on uncontradicted affidavit of

underwriter). Merritt argues, for the first time on appeal, that Padavano’s

declaration is opinion testimony insufficient to support a summary judgment, Hub

is estopped from asserting rescission as a defense, and Fireman’s Fund waived its

right of rescission, but this Court will not consider arguments raised for the first

time on appeal. See Access Now, Inc. v. Sw. Airlines, Co., 385 F.3d 1324, 1331

                                           4
(11th Cir. 2004).

      We AFFIRM the summary judgment in favor of Hub.




                                    5